DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
This office action is responsive to the amendment filed on 5/11/22. As directed by the amendment: claims 1-3, 8 and 15 have been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-20 are presently pending in the application.
Drawings
The drawings are objected to because Figures 14, 15 (on page 10), 18a, 18b, 21c, 21d and 23 have exploded views that requires connecting lines or a bracket encompassing the entire figure, Figure 15 has three separate drawings (structure in the upper left corner, structure in the lower right corner and the remaining exploded structure) that should be labeled as different figures, such as Figure 15a, Figure 15b and Figure 15c, Figures 18a and 18b have a plurality of separate drawings that should be labeled as different figures, Figure 21c has two separate drawings (the structure above 21c and the structure below 21c) that should be labeled as different figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 29 of the specification (filed 5/11/22) recites “KR1020108121659” suggested to be changed to the correct reference number of --KR1020180121659--.  
Page 47 recites “As shown in at least FIGS. 21c-21e, a mask skeleton 130 is shown” however reference number 130 is missing from these particular figures.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a first protrusion” and “the first protrusion” however it appears applicant is referring to the “first protruding portion” of claim 1. Clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2019/0090558) in view of Walker et al. (2014/0069433).
Regarding claim 1, in fig. 1 and 11 Xu discloses a facial covering system comprising: a mask body (152 and 150) comprising at least one layer of a textile (150, [0047-0048]), a mask skeleton 40 coupled to the mask body, wherein the mask skeleton is coupled to the at least one layer of textile (Fig. 1 and 11); and a fastening strap 16 having a first end and a second end, the mask body further having a first edge and a second edge (left and right edges of the mask), but is silent regarding a first bracket comprising a plurality of first apertures and a second bracket comprising a plurality of second apertures. However, in fig. 1 and 3A-3B Walker teaches a mask body 16 having raised wall portions 50 and a first bracket 40 comprising a plurality of first apertures (apertures through which strap 20 extends) and a second bracket (other bracket 40 on opposite side of mask) comprising a plurality of second apertures (apertures through which strap 20 extends). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s mask and straps with raised wall sections, brackets and a single headgear strap, as taught by Walker, for the purpose of providing an alternate headgear structure having the predictable results of attaching a mask to a user’s head. The modified Xu discloses that wherein each of the plurality of first apertures extend through a thickness of the first bracket (apertures through which strap 20 extends Fig. 3A-3b, Walker) and each of the plurality of second apertures extend through a thickness of the second bracket (apertures through which strap 20 extends Fig. 3A-3b, Walker), wherein the plurality of first apertures are linearly disposed on a first protruding portion (apertures through which strap 20 extends Fig. 3A-3b are linearly disposed on first protruding portion 46 and 36 at strap end, Walker) of the first bracket and the plurality of second apertures are linearly disposed on a second protruding portion (apertures through which strap 20 extends Fig. 3A-3b are linearly disposed on second protruding portion 46 and 36 at strap end, Walker) of the second bracket, a first central portion (central portion of 44 Walker) of the first bracket is coupled to the first edge (Fig. 1 Walker) and a second central portion (central portion of 44 Walker) the second bracket coupled to the second edge (Fig. 1 Walker); the first end of the fastening strap being configured to couple to at least one of the plurality of first apertures of the first bracket (Fig. 1, 3A-3B, Walker) and the second end of the fastening strap being configured to couple to at least one of the plurality of second apertures of the second bracket (Fig. 1, 3A-3B, Walker).
Regarding claim 2, the modified Xu discloses that both of the first bracket and the second bracket further comprises at least one hook (curved outer portions of 44 and free end 36 of Walker, fig. 3B).
Regarding claim 3, the modified Xu discloses that both of the first bracket and the second bracket further comprises a first protrusion (46 and 36 at strap end, Walker), the first protrusion having a plurality of third apertures (grooves 38, Walker) therethrough.
Regarding claim 4, the modified Xu discloses an adjustable strip (nose clip [0056] Xu) disposed along a top edge of the mask body.
Regarding claim 5, the modified Xu discloses that the mask body further comprises a first pocket (pocket formed by raised walls 50, Walker) and a second pocket (pocket formed by raised walls 50, Walker) configured to receive the first bracket and the second bracket, respectively (Fig. 3B Walker).
Regarding claim 6, the modified Xu discloses the at least one hook comprises a neck (36 at free end of Walker) and a retainment bar (outer curved portion of 44 Walker).
Regarding claim 7, the modified Xu discloses at least one tab (36 at free end of bracket, Walker).
Regarding claim 8, the modified Xu discloses that the at least one tab is configured to couple to the at least one hook (outer portion of 44, Walker) and the mask body (Fig. 3B Walker).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2019/0090558) in view of Walker et al. (2014/0069433) and Reese et al. (2018/0007982).
Regarding claim 15, in fig. 1 and 11 Xu discloses a facial covering system comprising: a mask body (152 and 150 and an inner additional layer of 40 [0026], but not including 40 shown in fig. 11) comprising at least one layer of a textile (150, [0047-0048]), a mask skeleton 40 coupled to the mask body, the mask skeleton having a plurality of apertures (apertures that air travels through [0051]), wherein the mask skeleton is coupled to the at least one layer of textile (Fig. 1 and 11); and a fastening strap 16 having a first end and a second end, the mask body further having a first edge and a second edge (left and right edges of the mask), wherein the mask body has a sealing baffle 160 disposed along a portion of the mask body, but is silent regarding a first bracket comprising a plurality of first apertures and a second bracket comprising a plurality of second apertures. However, in fig. 1 and 3A-3B Walker teaches a mask body 16 having raised wall portions 50 and a first bracket 40 comprising a plurality of first apertures (apertures through which strap 20 extends) and a second bracket (other bracket 40 on opposite side of mask) comprising a plurality of second apertures (apertures through which strap 20 extends). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s mask and straps with raised wall sections, brackets and a single headgear strap, as taught by Walker, for the purpose of providing an alternate headgear structure having the predictable results of attaching a mask to a user’s head. The modified Xu discloses that each of the plurality of first apertures extend through a thickness of the first bracket (apertures through which strap 20 extends Fig. 3A-3b, Walker) and each of the plurality of second apertures extend through a thickness of the second bracket (apertures through which strap 20 extends Fig. 3A-3b, Walker), wherein the plurality of first apertures are linearly disposed on a first protruding portion (apertures through which strap 20 extends Fig. 3A-3b are linearly disposed on first protruding portion 46 and 36 at strap end, Walker) of the first bracket and the plurality of second apertures are linearly disposed on a second protruding portion (apertures through which strap 20 extends Fig. 3A-3b are linearly disposed on second protruding portion 46 and 36 at strap end, Walker) of the second bracket, a pocket located on each of the first edge and the second edge (pocket formed by raised walls 50, Walker), a first central portion (central portion of 44 Walker) of the first bracket is coupled to the pocket of the first edge (Fig. 1 Walker) and a second central portion (central portion of 44 Walker) of the second bracket is coupled to the pocket of the second edge (Fig. 1 Walker); wherein when coupled to the pocket each of the first protruding portion of the first bracket and the second protruding portion of the second bracket are exposed (Fig. 3B Walker), and the first end of the fastening strap being configured to couple to at least one of the plurality of first apertures of the first bracket (Fig. 1, 3A-3B, Walker) and the second end of the fastening strap being configured to couple to at least one of the plurality of second apertures of the second bracket (Fig. 1, 3A-3B, Walker). The modified Xu is silent regarding that a portion of the mask skeleton is removable. However, in fig. 1 Reese teaches a removable central portion [0071] of a multi layered filtration mask [0070] for the placement of a see-through portion 14. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Xu’s facial covering including mask body and skeleton with a removable portion, as taught by Reese, for the purpose of viewing a user’s mouth in use.
Regarding claim 16, the modified Xu discloses that the mask body is formed from at least an outer layer (152 Xu), a filter layer (150 Xu), and an inner layer (inner additional layer of 40, [0026] Xu).
Regarding claim 17, the modified Xu discloses that the mask skeleton is disposed between the filter layer and the inner layer (Fig. 11, [0026] Xu).
Regarding claim 18, the modified Xu discloses that a viewing window (14 of Reese) is configured to engage (at least indirectly, Fig. 1 Reese, Fig. 11 Xu) the mask skeleton when the portion thereof is removed.
Regarding claim 19, the modified Xu discloses that the inner layer and outer layer has a centrally positioned aperture (central aperture that extends through mask layers [0070] taught by Reese where window is disposed).
Regarding claim 20, the modified Xu disclose that the mask skeleton further comprises a plurality of inwardly facing tabs (41 and 46 Xu, Fig. 11) along a top edge of the mask skeleton.

Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive. Applicant argues on pages 14-18 that Walker fails to have a plurality of first apertures that are linearly disposed and a plurality of second apertures that are linearly disposed with those apertures traversing a thickness of the element. 
Examiner disagrees since Walker teaches two apertures on each bracket that the strap 20 extends through that are linearly disposed. Examiner is not relying on features 38 for these limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785